Order entered February 11, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-01019-CV

                                PHYLLIS SLICKER, Appellant

                                                V.

                              LESLIE G. MARTIN, P.C., Appellee

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-11-15742

                                            ORDER
           Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER Dallas County

District Clerk Felicia Pitre to file, no later than February 14, 2020, a supplemental clerk’s record

containing a copy of the (1) May 1, 2019 motion for nonsuit; (2) May 2, 2019 order of nonsuit;

(3) May 24, 2019 order to sever; (4) May 24, 2020 order vacating judgment; and, (5) November

18, 2019 final judgment. See TEX. R. APP. P. 34.5(c)(1).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE